Third District Court of Appeal
                               State of Florida

                       Opinion filed January 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1324
                        Lower Tribunal No. 20-1072
                           ________________


                              Bideau Jean,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

     Bideau Jean, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for appellee.


Before MILLER, GORDO, and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Peoples v. State, 260 So. 3d 365, 367 (Fla. 3d DCA

2018) (“Only the court in which the defendant was convicted and sentenced

has jurisdiction to consider collateral attacks on a judgment or sentence, and

such an attack must be brought pursuant to Rule 3.800 or 3.850, not by

petition for writ of habeas corpus.”) (citation omitted); see also Broom v.

State, 907 So. 2d 1261, 1262 (Fla. 3d DCA 2005) (“The circuit court of the

county in which a defendant is incarcerated has jurisdiction to consider a

petition for writ of habeas corpus when the claims raised in the petition

concern issues regarding his incarceration, but not when the claims attack

the validity of the judgment or sentence.”) (citations omitted).




                                       2